 
 
I 
108th CONGRESS
2d Session
H. R. 4021 
IN THE HOUSE OF REPRESENTATIVES 
 
March 24, 2004 
Mr. Ackerman introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To amend the Foreign Assistance Act of 1961 to require that only countries that have a democratic form of government and that support United States nonproliferation objectives may be designated as major non-NATO allies for purposes of that Act and the Arms Export Control Act. 
 
 
1.Designation of major non-NATO allies 
(a)DesignationSection 517 of the Foreign Assistance Act of 1961 (22 U.S.C. 2321k) is amended by striking subsection (a) and inserting the following new subsection: 
 
(a)Designation 
(1)RequirementsThe President may designate a country as a major non-NATO ally for purposes of this Act and the Arms Export Control Act (22 U.S.C. 2751 et seq.) only if— 
(A)the country has a democratic form of government; 
(B)the country participates in the international agreements or arrangements described in paragraph (2), or pursuant to an international understanding to which the United States is a party, controls exports of goods and technology in accordance with the standards and criteria set forth in each or those agreements and understandings; and 
(C)at least 30 days before designating the country pursuant to this paragraph, the President notifies Congress in writing that the country meets the requirements of subparagraphs (A) and (B). 
(2)International agreements or arrangementsThe international agreements or arrangements referred to in paragraph (1)(B) are the Waasenaar Arrangement on Export Controls for Conventional Arms and Dual-Use Goods and Technologies, the Missile Technology Control Regime, the Australia Group, the Nuclear Suppliers’ Group, the Zangger Committee, and any other international agreement or arrangement to which the United States is a party that restricts the export of chemical, biological, nuclear, and other weapons and their delivery systems, and effectively restricts the export of dual use components of such weapons and their delivery systems.. 
(b)TerminationSection 517 of the Foreign Assistance Act of 1961, as amended by subsection (a), is further amended by adding at the end the following new subsection: 
 
(c)TerminationThe President shall notify Congress in writing at least 30 days before terminating the designation of a country pursuant to subsection (a)..  
 
